Name: Council Directive 67/428/EEC of 27 June 1967 amending the Council Directive of 26 January 1965 laying down specific criteria of purity for preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: health;  foodstuff;  natural and applied sciences;  food technology
 Date Published: 1967-07-11

 Avis juridique important|31967L0428Council Directive 67/428/EEC of 27 June 1967 amending the Council Directive of 26 January 1965 laying down specific criteria of purity for preservatives authorized for use in foodstuffs intended for human consumption Official Journal 148 , 11/07/1967 P. 0010 - 0011 Finnish special edition: Chapter 13 Volume 1 P. 0099 Danish special edition: Series I Chapter 1967 P. 0161 Swedish special edition: Chapter 13 Volume 1 P. 0099 English special edition: Series I Chapter 1967 P. 0178 Greek special edition: Chapter 03 Volume 2 P. 0129 Spanish special edition: Chapter 13 Volume 1 P. 0048 Portuguese special edition Chapter 13 Volume 1 P. 0048 COUNCIL DIRECTIVE of 27 June 1967 amending the Council Directive of 26 January 1965 laying down specific criteria of purity for preservatives authorised for use in foodstuffs intended for human consumption (67/428/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 5 November 1963 (1) on the approximation of the laws of the Member States concerning preservatives authorised for use in foodstuffs intended for human consumption, as last amended by the Council Directive of 27 June 1967 (2) on the use of certain preservatives for the surface treatment of citrus fruit and on the control measures to be used for the qualitative and quantitative analysis of preservatives in and on citrus fruit, and in particular Article 8 (1) thereof; Having regard to the Council Directive of 26 January 1965 (3) laying down specific criteria of purity for preservatives authorised for use in foodstuffs intended for human consumption; Having regard to the proposal from the Commission; Whereas the Council Directive of 26 January 1965 laid down specific criteria of purity for the preservatives listed in the Annex to the Council Directive of 5 November 1963 ; whereas that Annex was supplemented by the Council Directive of 27 June 1967 which added biphenyl, orthophenylphenol and sodium orthophenylphenate to the list of authorised preservatives; Whereas it is necessary to lay down specific criteria of purity for the three preservatives mentioned above; Whereas the Council Directive of 26 January 1965 fixes for potassium metabisulphite (E 224) a certain minimum content of pure substance ; whereas that content, easily obtained when potassium metabisulphite is produced, cannot be maintained during marketing because of the natural degeneration of this product ; whereas consequently the fixed minimum content should be corrected; HAS ADOPTED THIS DIRECTIVE: Article 1The Annex to the Council Directive of 26 January 1965 shall be amended as follows: 1. Under No E 224, potassium metabisulphite, for the content specifications laid down there shall be substituted the following: "Not less than 90 % of K2S2O5 and not less than 51.8 % of SO2, the remainder being composed almost entirely of potassium sulphate." 2. The following specifications should he inserted between Nos E 225 and E 250: "E 230 Biphenyl >PIC FILE= "T9000039"> (1) OJ No 12, 27.1.1964, p. 161/64. (2) OJ No 148, 11.7.1967, p. 148/1. (3) OJ No 22, 9.2.1965, p. 373/65. >PIC FILE= "T9000040"> "E 231 Orthophenylphenol >PIC FILE= "T9000041"> "E 232 Sodium orthophenylphenate >PIC FILE= "T9000042"> >PIC FILE= "T9000043"> Article 2 Member States shall, not later than 1 July 1968, bring into force the measures necessary to comply with this Directive and shall forthwith inform the Commission thereof. Article 3This Directive is addressed to the Member States. Done at Brussels, 27 June 1967. For the Council The President R. VAN ELSLANDE